          Case 5:20-cv-04545-JFL Document 10-1 Filed 11/16/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRYAN BENEDICT,
                                                  CIVIL ACTION NO.: 5:20-cv-04545-JFL
                        Plaintiff,

         vs.

 GUESS, INC.; GUESS? RETAIL, INC.; and
 GUESS FACTORY,

                        Defendants.

               MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                    MOTION TO DISMISS THE COMPLAINT

        Defendants Guess, Inc., Guess? Retail, Inc., and Guess Factory, (“Defendants”), by and

through their undersigned counsel, file this Memorandum of Law in Support of Defendants’

Motion to Dismiss the Complaint. Bryan Benedict (“Plaintiff”) agreed to arbitrate claims of the

nature set forth in the Complaint, Dkt. No. 9, with Guess?, Inc. and its subsidiary and affiliated

companies on July 26, 2017. Accordingly, Plaintiff’s Complaint should be dismissed with

prejudice and Plaintiff should be compelled to arbitrate his claims.

I.      RELEVANT FACTS

     A. The Complaint

     Plaintiff alleges that he began employment with Defendants in or around July 2017 as a sales

associate. Dkt. No. 9, ¶ 5. He alleges that while working at the Guess, Inc. store in Bethlehem,

Pennsylvania, he suffered aversion and isolation from other male employees on account of Plaintiff

being openly gay. Dkt. No. 9, ¶ 7. Plaintiff allegedly complained of misconduct by his subordinate

employees, and experienced discrimination, harassment, and retaliation as a result. Dkt. No. 9, ¶

8.
         Case 5:20-cv-04545-JFL Document 10-1 Filed 11/16/20 Page 2 of 6




       Because Plaintiff was gay, he alleges that he was harassed, discriminated against, and then

set up for wrongful termination by being falsely accused of sexual misconduct – Plaintiff was

allegedly accused of “fingering” a male employee in the anus. Dkt. No. 9, ¶ 9.

       Plaintiff has asserted claims for: (1) harassment and hostile work environment based on

sexual orientation or sex, wrongful termination based on sexual orientation or sex, and retaliation

based on Title VII of the Civil Rights Act of 1964; (2) parallel claims under the Pennsylvania

Human Relations Act, and; (3) parallel claims under the City of Bethlehem Human Relations and

Non-Discrimination Ordinance. Dkt. No. 9, ¶¶ 26-73.

   B. The Arbitration Agreement

       Aligning with Plaintiff’s allegation that he began employment in July 2017, he signed an

Agreement to Arbitrate on July 26, 2017. See Agreement to Arbitrate (“Agreement”) attached

hereto as Exhibit “A”. The Agreement is by and between Plaintiff and “Guess?, Inc., and it’s [sic]

subsidiary and affiliated companies…agents, employees…successors and assigns…” (the

“Parties”). See Exhibit “A”, ¶ 1. The Parties agree that, unless specified otherwise, “the Federal

Arbitration Act (“FAA”) shall govern all proceedings arising out of or relating to this Agreement.”

Exhibit “A’, ¶ 2. The Agreement specifically encompasses any disputes arising out of termination

of the employment relationship and claims for discrimination, retaliation, or harassment, based on

sex:
         Case 5:20-cv-04545-JFL Document 10-1 Filed 11/16/20 Page 3 of 6




       The Agreement holds that any arbitration proceeding under the Agreement will be

conducted before a single neutral arbitrator and shall be conducted in accordance with the JAMS

Employment Arbitration Rules. The Agreement further states that proceedings shall be consistent

with the Federal Rules of Civil Procedure as to discovery, depositions, interrogatories, document

production, or otherwise. The Agreement authorizes the arbitrator to award all relief available

under the applicable laws as if the matter had been heard in court.

II.    LEGAL STANDARD

       The Third Circuit has clarified that “when it is apparent, based on ‘the face of a complaint,

and documents relied upon in the complaint,’ that certain of a party’s claims ‘are subject to an

enforceable arbitration clause, a motion to compel arbitration should be considered under a Rule

12(b)(6) standard without discovery’s delay.’ But if the complaint and its supporting documents

are unclear regarding the agreement to arbitrate, or if the plaintiff has responded to a motion to

compel arbitration with additional facts sufficient to place the agreement to arbitrate in issue, then

‘the parties should be entitled to discovery on the question of arbitrability before a court entertains

further briefing on [the] question.’” Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d

764, 776 (3d Cir. 2013). The “complaint” for purposes of Guidotti has been held to be the

complaint itself, as well as a motion to dismiss the complaint with an applicable arbitration
         Case 5:20-cv-04545-JFL Document 10-1 Filed 11/16/20 Page 4 of 6




agreement attached thereto. See Golden Gate Nat. Sr. Care, LLC v. Sulpizio, No. 1:15-CV-00174,

2015 WL 4878348, at *3 (M.D. Pa. Aug. 14, 2015).

       In reviewing a motion to dismiss for failure to state a claim under Rule 12(b)(6), a court

looks to whether, under any plausible reading of the pleadings, the plaintiff would be entitled to

relief. Guidotti, 716 F.3d at 772 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

III.   ARGUMENT

       Plaintiff should be compelled to arbitrate the claims set forth in the Complaint pursuant to

the Agreement to Arbitrate. The question of arbitrability is governed by the Federal Arbitration

Act (“FAA”). See Khan v. Dell Inc., 669 F.3d 350, 354 (3d Cir. 2012) (internal citation omitted).

The FAA indicates a “strong federal policy in favor of resolving disputes through arbitration.”

Century Indem. Co. v. Certain Underwriters at Lloyd’s, London, 584 F.3d 513, 522 (3d Cir. 2009).

Arbitration, however, “is a matter of contract between the parties” and “a judicial mandate to

arbitrate must be predicated upon the parties’ consent.” Guidotti, 716 F.3d at 771 (internal citation

and quotation omitted). “[I]n deciding whether a party may be compelled to arbitrate under the

FAA, we first consider ‘(1) whether there is a valid agreement to arbitrate between the parties and,

if so, (2) whether the merits-based dispute in question falls within the scope of that valid

agreement.’” Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014).

       Here, these considerations at straightforward. There is a valid agreement to arbitrate

attached hereto as Exhibit “A”. It was digitally signed by Plaintiff on July 26, 2017 and sets forth

the agreement to arbitrate claims with Guess?, Inc. and it’s [sic] subsidiary and affiliated

companies – the Defendants in this matter. The Agreement contains valid consideration – “The

promises of the parties herein to arbitrate differences, rather than litigate them before courts or

other bodies, provide consideration for each other.” The Court may also take notice that the signing
          Case 5:20-cv-04545-JFL Document 10-1 Filed 11/16/20 Page 5 of 6




of the Agreement by Plaintiff on July 26, 2017 coincides with Plaintiff’s allegation in the

Complaint that he began employment with Defendants in or around July 2017.

         The merits-based dispute set forth in the Complaint is within the scope of the Agreement.

Plaintiff has agreed to arbitrate disputes arising out of, or in any way related to, the termination of

the employment relationship or any allegation of unlawful discrimination, retaliation, or

harassment – including claims involving discrimination, retaliation, or harassment based on sex1

under federal, state, or other government law, statute, regulation, or ordinance. This clearly

encompasses Plaintiff’s claims under Title VII, the Pennsylvania Human Relations Act, and the

City of Bethlehem Human Relations and Non-Discrimination Ordinance.

IV.      CONCLUSION

         Based on the foregoing, Defendants request that the Complaint be dismissed with prejudice

and that Plaintiff be compelled to bring the claims set forth in the Complaint in JAMS arbitration

proceedings.


                                                               Respectfully submitted,

                                                               JACKSON LEWIS P.C.

                                                               /s/ John M. Nolan III
                                                               John M. Nolan III (PA #317001)
                                                               Three Parkway
                                                               1601 Cherry Street, Suite 1350
                                                               Philadelphia, PA 19102
                                                               T: (267) 319-7802
                                                               F: (215) 399-2249
                                                               J.Michael.Nolan@jacksonlewis.com
Dated: November 16, 2020
                                                               Attorneys for Defendants



1
 As a matter of law, “discrimination based on sex” is inclusive of discrimination based on sexual orientation. See
Bostock v. Clayton County, Georgia, No. 17-1618, --- S. Ct. ---, 2020 WL 3146686 (U.S. June 15, 2020).
         Case 5:20-cv-04545-JFL Document 10-1 Filed 11/16/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendants’ Motion to Dismiss the

Complaint was served through the Court’s ECF system, will be sent electronically to the registered

participants as identified in the Notice of Electronic Filing (NEF) and paper copies will be sent to

those indicated as non-registered participants.



                                                     JACKSON LEWIS P.C.

                                                     /s/ John M. Nolan III
                                                     John M. Nolan III (PA #317001)
                                                     Three Parkway
                                                     1601 Cherry Street, Suite 1350
                                                     Philadelphia, PA 19102
                                                     T: (267) 319-7802
                                                     F: (215) 399-2249
                                                     J.Michael.Nolan@jacksonlewis.com
Dated: November 16, 2020
                                                     Attorneys for Defendants
